Appeal by defendant from two judgments of the Supreme Court, Richmond County (Barlow, J.), both rendered January 22, 1980, convicting him of attempted criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon his pleas of guilty, and sentencing him to two concurrent terms of imprisonment of one and one-third to four years. Judgments modified, on the law, by vacating the sentences imposed. As so modified, judgments affirmed and case remitted to Criminal Term for further proceedings consistent herewith. The ..District Attorney concedes that the sentences agreed upon were two concurrent terms of one to three years. Gibbons, J. P., Weinstein, Thompson and Rubin, JJ., concur.